Citation Nr: 0929058	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for a respiratory 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

5.  Entitlement to service connection for muscle and joint 
pain with tremors and swelling, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

7.  Entitlement to service connection for skin rash, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

8.  Entitlement to service connection for a stomach disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

9.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

10.  Propriety of reduction due to incarceration and creation 
of overpayment.

11.  Propriety of effective date for removal of stepchildren 
as dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active service from February 1974 to June 
1974, and from December 1975 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003, April 2004, and September 2006 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

In May 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of entitlement to an increased rating for 
dysthymic disorder, and entitlement to service connection for 
PTSD, a respiratory disorder, muscle and joint pain with 
tremors and swelling, headaches, skin rash, a stomach 
disorder, and chronic fatigue syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

During his hearing the Veteran indicated that he wished to 
withdraw his appeal with respect to the issues of entitlement 
to service connection for a bipolar disorder, the propriety 
of reduction due to incarceration and creation of 
overpayment, and the propriety of effective date for removal 
of stepchildren as dependents.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeal on the issues of entitlement to service connection for 
a bipolar disorder, the propriety of reduction due to 
incarceration and creation of overpayment, and the propriety 
of effective date for removal of stepchildren as dependents 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing. 38 C.F.R. § 
20.204(b) (2008).

The record reflects that the Veteran perfected appeals with 
respect to a July 2003 action that reduced the Veteran's 
compensation due to incarceration which created an 
overpayment, an April 2004 rating decision that denied, inter 
alia, entitlement to service connection for bipolar disorder, 
and a September 2006 action which removed two of his 
stepchildren as dependents.  Thereafter, the Veteran 
indicated at his May 2009 hearing that he wished to withdraw 
his appeal with respect to these issues.  The Board finds 
that this statement qualifies as a valid withdrawal of the 
issues of entitlement to service connection for bipolar 
disorder, propriety of reduction due to incarceration and 
creation of overpayment, and propriety of effective date for 
removal of stepchildren as dependents.  See 38 C.F.R. § 
20.204. Accordingly, these claims are dismissed.




ORDER

Entitlement to service connection for bipolar disorder is 
dismissed.

The issue of the propriety of reduction due to incarceration 
and creation of overpayment is dismissed.

The issue of the propriety of effective date for removal of 
stepchildren as dependents is dismissed.


REMAND

With respect to the remaining issues on appeal, at his May 
2009 hearing, the Veteran identified treatment records from 
the Varner Unit at the Arkansas Department of Correction 
since July 2005, the latest dated medical record from Varner 
Unit in the claims file.  Thus, it is the Board's opinion 
that if the Veteran provides the required authorization, 
these records should be obtained and associated with the 
claims file.    

In addition, the Veteran testified that in June 2000 he and 
his family were part of Gulf War research and a battery of 
tests were conducted for one week at the medical facility in 
St. Louis.  The record indicates that a request was sent to 
St. Louis VA Medical Center requesting copies of Gulf War 
examination results for June 2000 but that no records of 
treatment for the Veteran were found.  Subsequently, 
laboratory reports from VA Medical Center in St. Louis dated 
July 7, 2000 were received as well as a report that indicated 
that no notes referencing Gulf War and no charts were 
available.  Thus, it is the Board's opinion that an 
additional effort should be made to obtain and associate 
these records with the claims file.

With respect to the issue of entitlement to increased 
evaluation for service-connected dysthymic disorder, the 
Veteran essentially testified that his symptoms have worsened 
since he was last examined.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
Veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Because of the Veteran's incarcerated status, the typical 
procedures for scheduling an examination is not adequate in 
this case.  Nevertheless, the United States Court of Appeals 
for Veterans Claims (Court) has cautioned "those who 
adjudicate claims of incarcerated Veteran to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and consideration given to their fellow Veterans." Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  

In June 2009, the RO received a letter stated that the 
Veteran was incarcerated in Arkansas Department of 
Corrections Prison system, and that is was against policy 
that he be transported to a free-world health care facility 
for a physical assessment.  The letter also noted that CMS 
was the contracted provider for the Arkansas prison system 
and provides the Veteran's health care while he is 
incarcerated.  In June 2005, the RO contacted an official 
with the Arkansas Department of Corrections who stated that 
the ADC will not transport the Veteran for an examination to 
the VA nor will they conduct the examination at their 
facility.  

The VA Adjudication Procedure Manual may be helpful in this 
instance.  It contains a provision for scheduling 
examinations of incarcerated Veterans.  The manual calls for 
the AOJ or the local Veterans Health Administration (VHA) 
Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, as in this case, the 
Veteran may be examined at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See M21-1MR, Part 
III.iv.3.A.11.d (2008).  As noted above, the prison 
authorities have already advised that prison medical 
providers will not conduct the examination.

On remand, the RO should take reasonable steps to attempt to 
schedule the Veteran for the examination in connection with 
the claim for increased evaluation for dysthymic disorder 
including requesting that the Veteran may be examined at the 
prison by VHA personnel or fee-basis providers contracted by 
VHA.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to 
provide the necessary authorization to 
enable VA to obtain medical treatment 
records from Varner Unit at the Arkansas 
Department of Correction.  After requested 
authorization is provided, medical records 
from Varner Unit at the Arkansas 
Department of Correction since July 2005 
should be obtained and associated with the 
claims file.

2.  Copies of any VA medical records from 
June 1, 2000 to August 1, 2000 from the VA 
medical facility in St. Louis should be 
obtained and associated with the claims 
file.  

3.  Reasonable steps should be taken to 
schedule the Veteran for the examination 
in connection with the claim for increased 
evaluation for dysthymic disorder 
including requesting that the Veteran may 
be examined at the prison by VHA personnel 
or fee-basis providers contracted by VHA.  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


